DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 14 June 2021, the claims were amended. Based on these amendments, the objections to claim 1 and the rejections under 35 U.S.C. 103 have been withdrawn.

Election/Restrictions
Claims 1, 7, 8, 10, and 16 are allowable. The restriction requirement between Species 1-7, as set forth in the Office action mailed on 19 August 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is partially withdrawn. Claims 2-4, 11, and 12, directed to Species 1, 2, 4, and 5, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 13-15, directed to Species 7, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Stadnyk on 22 June 2021.
The claims have been amended as follows: 

2. 	(currently amended) The stereolithographic 3D printer of claim 1, wherein the support face of the screen further comprises a gulley 

3.	(currently amended) The stereolithographic 3D printer of claim 2, wherein the gulley encircles the screen or the plurality of screens.

a plurality of gulley portions adjacent the screen or the plurality of screens.

5.	(canceled)

11.	(currently amended) The stereolithographic 3D printer of claim 1, wherein the vat comprises a plurality of resiliently deformable vat side wallsconfigured to inwardly press ing[[ed]] resiliently deformable vat side walls before the print platform is drawn away from the vat base[[,]] following a stereolithographic exposure.

12.	(currently amended) A stereolithographic 3D printer according to claim 1, wherein the control system is configured to move the print platform perpendicular to the build direction relative to the vat base before the print platform is drawn away from the vat base[[,]] following a stereolithographic exposure.

13-15.	(canceled)

******
. 

Allowable Subject Matter
Claims 1-4, 7, 8, 10-12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art fails to disclose or suggest such a 3D printer, particularly the limitations relating to the inflation of the inflatable chamber before or while the print platform is drawn away from the vat base, the subsequent movement of the print platform further away from the vat base while the inflatable chamber remains inflated until complete detachment of the 3D printed object is achieved, and the subsequent deflation of the inflatable chamber after the 3D printed objected is completely detached from the vat base. In the prior art, deflation takes place while the 3D printed object is still attached to the vat base, with the deflation aiding in the detachment. For example, see Japanese Patent Application Publication No. JP 6-246838 (“Oonishi”) and U.S. Patent Application Publication No. 2017/0297261 (“Schultheiss”), which were relied upon in the office action of 14 April 2021. Specifically, see Figures 3 and 4 and paragraphs 10, 13, and 16 of Oonishi and Figures 11 and 12 and paragraphs 126 and 127 of Schultheiss. Since both Oonishi and Schultheiss disclose deflation taking place while the 3D printed object is still attached to the vat base and Schultheiss specifically describes this arrangement as being preferred (see paragraph 127), there is nothing in the prior art to disclose or suggest waiting to deflate the inflatable chamber until after the 3D printed object is completely detached from the vat base, as required by claim 1.
Claims 2-4, 7, 8, 10-12, and 16 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774